Electronically Filed
                                                         Supreme Court
                                                         SCWC-30437
                                                         04-APR-2012
                                                         07:47 AM
                            NO. SCWC-30437


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                  vs.


         BARRY MCCORKLE, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30437; CR. NO. 1P109-7267)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

     and Circuit Judge Kubo, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellant Barry McCorkle’s


application for writ of certiorari filed on February 29, 2012, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, April 4, 2012.

Jon N. Ikenaga, Deputy             /s/ Mark E. Recktenwald

Public Defender, on the

application for petitioner/        /s/ Paula A. Nakayama

defendant-appellant.

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Edward H. Kubo, Jr.